     Case 1:18-cr-00121-HSO-RPM Document 53 Filed 08/11/21 Page 1 of 5




              IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                       SOUTHERN DIVISION


UNITED STATES OF AMERICA


v.                                            Crim. No. 1:18cr121-HSO-RPM-1
                                                     Civil No. 1:21cv260-HSO

AMBROSE DEJUAN NELSON


    MEMORANDUM OPINION AND ORDER DENYING DEFENDANT
  AMBROSE DEJUAN NELSON’S MOTION [52] TO VACATE, SET ASIDE,
   OR CORRECT SENTENCE BY A PERSON IN FEDERAL CUSTODY
                PURSUANT TO 28 U.S.C. § 2255

      BEFORE THE COURT is the Motion [52] to Vacate, Set Aside, or Correct

Sentence by a Person in Federal Custody pursuant to 28 U.S.C. § 2255 filed by

Defendant Ambrose Dejuan Nelson (“Defendant” or “Nelson”). For the reasons

that follow, the Court finds that Nelson’s § 2255 Motion should be summarily

denied.

                    I.   FACTS AND PROCEDURAL HISTORY

      After pleading guilty to Count 2 of a two-count Indictment [10] in this case,

Nelson was sentenced to a term of imprisonment of 240 months, followed by a three-

year term of supervised release. See J. [38] at 2-3. Nelson appealed to the United

States Court of Appeals for the Fifth Circuit, but his attorney moved for leave to

withdraw and filed a brief in accordance with Anders v. California, 386 U.S. 738

(1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). See Op. [48] at 1.

On December 30, 2019, the Fifth Circuit granted the motion for leave to withdraw
      Case 1:18-cr-00121-HSO-RPM Document 53 Filed 08/11/21 Page 2 of 5




and dismissed the appeal, see id. at 2, and Nelson did not file a petition for writ of

certiorari, see Mot. [186] at 2. The Fifth Circuit’s judgment therefore became final

90 days after its entry, or on March 30, 2020. See, e.g., Sup. Ct. R. 13; United

States v. Wheaten, 826 F.3d 843, 848 (5th Cir. 2016). Under the Antiterrorism and

Effective Death Penalty Act of 1996 (“AEDPA”), any § 2255 motion was due within

one year from the date on which Nelson’s judgment of conviction became final. See

28 U.S.C. § 2255(f)(1).     In Nelson’s case, this deadline was on or before March 30,

2021. See id.

          On March 10, 2021, Nelson filed a Motion [51] for Extension of Time to File a

§ 2255 Motion.      The Court denied Nelson’s request the next day, explaining that

the Motion set forth no grounds for relief under 28 U.S.C. § 2255, and that Nelson

had cited no authority that would permit a prospective extension of the statute of

limitations. See March 11, 2021, Text Order (citing United States v. Bautista, 548

F. App’x 254, 254 (5th Cir. 2013); United States v. McFarland, 125 F. App’x 573, 574

(5th Cir. 2005)).     The Text Order was mailed to Nelson’s address of record.

          Over four months later, on July 26, 2021, Nelson finally filed his pro se

Motion [52] to Vacate, Set Aside, or Correct a Sentence by a Person in Federal

Custody.1      Nelson advances two ineffective assistance of counsel claims. Mot. [52]

at 4-5.     Nelson claims that his counsel was ineffective in failing to object to the

Court considering Count 1, which was dismissed by the Government pursuant to



1 Nelson states that he executed the Motion and placed it in the prison mailing system on
July 26, 2021. See Mot. [52] at 12. The Motion was received and filed by the Clerk of
Court on August 3, 2021.
                                              2
     Case 1:18-cr-00121-HSO-RPM Document 53 Filed 08/11/21 Page 3 of 5




the Plea Agreement, as relevant conduct for purposes of sentencing, and in failing to

advise him of the right to a trial by a judge. See id.

                                 II.   DISCUSSION

      Nelson does not dispute that his § 2255 Motion [52] was filed beyond the

applicable filing deadline but argues for equitable tolling. See Mot. [52] at 11.

According to the Fifth Circuit, to be entitled to equitable tolling, a § 2255 movant

must show “(1) that he has been pursuing his rights diligently, and (2) that some

extraordinary circumstance stood in his way and prevented timely filing.”

Wheaten, 826 F.3d at 851 (quoting Holland v. Florida, 560 U.S. 631, 649 (2010)).

This inquiry “is guided by the principle that equitable tolling of AEDPA’s one-year

limitations period is available only in rare and exceptional circumstances,” and it

“applies principally where the plaintiff is actively misled by the defendant about the

cause of action or is prevented in some extraordinary way from asserting his rights.”

Id. (quotation omitted).

     Nelson cites some tragic events in his personal life that occurred during 2020,

including his son being murdered in August 2020. Mot. [52] at 11. Nelson states

that, “[w]hile fighting through grief, [he] struggled for months before one of the Unit

team staff retrieved his legal material from the legal locker storage area.”   Id.

Nelson represents that he did not receive his legal materials, which were “crucial in

identifying counsel’s deficient performance,” until “late February 2021.” Id.

According to Nelson, if not for the COVID lockdown, his “legal material would have

been more readily accessible.” Id.


                                           3
      Case 1:18-cr-00121-HSO-RPM Document 53 Filed 08/11/21 Page 4 of 5




     While the Court is sympathetic to the tragic events involving Nelson’s family

that occurred in 2020, it cannot say that these events “prevented” the timely filing

of Nelson’s § 2255 Motion. See Wheaten, 826 F.3d at 851.       As for Nelson’s legal

materials, even if the lack of these materials constituted an impediment to filing a

§ 2255 Motion, Nelson acknowledges that this impediment was removed by late

February 2021. See Mot. [52] at 11.

     The Fifth Circuit has held that a petitioner’s claim that he was entitled to

equitable tolling because he was separated from his legal materials and denied

access to a law library during two prison transfers was unavailing “because these

impediments were removed before the end of the limitations period.” Andrade v.

Odessa Police Dep’t, 472 F. App’x 323, 324 (5th Cir. 2012).    The Court finds this

reasoning persuasive here.     Nelson represents that the alleged impediment to his

filing was removed over a month prior to the expiration of the March 30, 2021, filing

deadline.   See Mot. [52] at 11. The events cited by Nelson therefore do not support

a finding that he has been pursuing his rights diligently, or that some extraordinary

circumstance stood in his way and prevented the timely filing of his § 2255 Motion.

See Wheaten, 826 F.3d at 851. Nelson’s request for equitable tolling is therefore

not well taken.

     In sum, Nelson did not file the § 2255 Motion [52] within the applicable

limitations period, and even liberally construing all allegations in his favor, Nelson

is not entitled to equitable tolling.   Because the Motion [52] and records of the case

conclusively show that Nelson is entitled to no relief, his § 2255 Motion [52] must be


                                             4
     Case 1:18-cr-00121-HSO-RPM Document 53 Filed 08/11/21 Page 5 of 5




summarily denied. See 28 U.S.C. § 2255(b).

                              III.   CONCLUSION

     IT IS, THEREFORE, ORDERED AND ADJUDGED that, Defendant

Ambrose Dejuan Nelson’s Motion [52] to Vacate, Set Aside, or Correct Sentence by a

Person in Federal Custody pursuant to 28 U.S.C. § 2255 is DENIED.

     SO ORDERED AND ADJUDGED, this the 11th day of August, 2021.


                                      s/ Halil Suleyman Ozerden
                                      HALIL SULEYMAN OZERDEN
                                      UNITED STATES DISTRICT JUDGE




                                        5
